                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    ROBERT STEED, MAFAYETTE FIELDS,
    LAWRENCE NORTHERN, and JAMES PITTMAN,

                               Plaintiffs,
         v.
                                                                             ORDER
    A-UNIT 3 SHIFT OFFICER, C/O BURKE,
                                                                         14-cv-747-jdp
    C/O HOLSCLAW, C/O THILL, RN WARNER,
    LIEBL and JOHN OR JANE DOE OF THE
    RESTRICTIVE STATUS HOUSING UNIT,

                               Defendants.


        Plaintiffs Robert Steed, Mafayette Fields, Lawrence Northern, and James Pittman bring

claims that prison officials at New Lisbon Correctional Institution maintained and followed a

policy giving correctional officers, rather than medical staff, responsibility over medication

distribution, leading to intentional or negligent failures to properly provide plaintiffs with their

medications. The court previously stayed the case to recruit pro bono counsel to represent

plaintiffs.

        The court has now located counsel. Attorneys Emily M. Feinstein and Sydney E.

VanBerg of the law firm Quarles & Brady LLP have agreed to represent plaintiffs, with the

understanding that they will serve with no guarantee of compensation for their services. It is

the court’s intention that the scope of representation extends to proceedings in this court only.1

Additionally, I note that these lawyers have agreed to represent plaintiffs in this lawsuit only;




1
 “Proceedings in this court” include all matters leading up to a final judgment on the merits,
the filing of a notice of appeal, if appropriate, and ensuring that all steps are taken to transfer
the record to the Court of Appeals for the Seventh Circuit.
they have not agreed to represent them in the lawsuits that have previously been severed from

this case.

       Plaintiffs should understand that because they are now represented in this case, they

may not communicate directly with the court from this point forward. They must work directly

with their lawyers and must permit them to exercise their professional judgment to determine

which matters are appropriate to bring to the court’s attention and in what form. Plaintiffs do

not have the right to require counsel to raise frivolous arguments or to follow every directive

they make. They should be prepared to accept the strategic decisions made by their lawyers

even if they disagree with some of those decisions. If plaintiffs decide at some point not to

work with these lawyers, they are free to end the representation, but they should be aware that

it is unlikely that the court will recruit another lawyer to represent them.



                                            ORDER

       IT IS ORDERED that the clerk of court is directed to set a telephone conference before

Magistrate Judge Stephen Crocker to set the schedule for the remainder of the proceedings in

this lawsuit.

       Entered October 29, 2018.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
